—In a condemnation proceeding, the condemnor appeals from so much of an order of the Supreme Court, Kings County (Leone, J.), dated September 16, 1992, as awarded the claimant $42,022.60 as an additional allowance pursuant to EDPL 701.
Ordered that the order is affirmed insofar as appealed from, with costs.
In this case, the condemnor’s offer was $52,000, while the claimant was awarded $152,000. As the $100,000 difference was 192% above the offer, the Supreme Court providently exercised its discretion in granting the claimant an additional award of $42,022.60 comprised of an attorneys’ fee of $38,822.60, an appraiser’s fee of $2,500, and a transcript fee of $700 (see, EDPL 701; Hakes v State of New York, 81 NY2d 392, 397-398; Matter of E.D.J. Quality Realty Corp. v Village of Massapequa Park, 204 AD2d 321; Matter of County of Suffolk v Johnathan, 190 AD2d 848; Hoffman v Town of Malta, 189 AD2d 968; Scuderi v State of New York, 184 AD2d 1073, 1074; Matter of Malin v State of New York, 183 AD2d 899). We have considered the condemnor’s remaining arguments and find them to be without merit. Rosenblatt, J. P., O’Brien, Ritter and Florio, JJ., concur.